 PLUMBERS LOCAL 91 (BROCK & BLEVINS) 541Plumbers and Steamfitters Local 91 (Brock & Blevins) and Arthur L. Moorehead and George G. Henrey.  Cases 10ŒCBŒ7170 and 10ŒCBŒ7171 September 28, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, TRUESDALE, AND WALSH On July 2, 1999, Administrative Law Judge Keltner W. Locke issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions1 and brief and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order.   A. Overview The judge found that the Respondent violated Section 8(b)(1)(A) and (2) of the Act by improperly deviating from its hiring hall procedures, bypassing Charging Parties Arthur Moorehead and George Henrey on the Respon-dent™s out-of-work list, and failing to refer them for certain job referrals.  Applying recent precedent that issued after the judge issued his decision,2 we reverse the judge™s un-fair labor practice findings and dismiss the complaint in its entirety.   B. Background The pertinent facts common to both cases in this con-solidated proceeding, as set forth more fully by the judge, are essentially as follows.  The Respondent operates an exclusive hiring hall.  It maintains separate out-of-work lists for plumbers, pipefitters, and welders.  If a company with which the Respondent has a collective-bargaining agreement needs a worker in one of these classifications, it notifies the Respondent, which then makes a referral.  Generally, under the Respondent™s job referral procedures3 the individual whose name has been on the out-of-work list the longest gets the first opportunity to fill a job refer-ral.4                                                                                                                                                         1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 Stage Employees Local 720 (AVW Audio Visual), 332 NLRB 1 (2000); Plumbers Local 375 (H.C. Price Construction), 330 NLRB 383 (1999); and Plumbers Local 342 (Contra Costa Electric), 329 NLRB 688 (1999) (Contra Costa I), revd. and remanded sub nom. Jacoby v. NLRB, 233 F.3d 611 (D.C. Cir. 2000), on remand Plumbers Local 342 (Contra Costa Electric), 336 NLRB 542 (2001) (Contra Costa II).  3 These procedures are contained in the Respondent™s collective-bargaining agreement with the Associated Plumbing, Heating and Cooling Contractors of Jefferson County, and the Mechanical Contrac-tors Association of Birmingham, Alabama.  C. Arthur Moorehead 1. Facts Moorehead signed the welders out-of-work list on Janu-ary 2, 1998.5  Harrison Whisenant, Berd Butler, and Mike Holt signed the list on January 8.  On that afternoon, those three and Respondent™s business agent, John Eaves, and assistant business agent, Donald May, were together in the hiring hall.  At or about 4:45 p.m., after the close of dis-patching hours,6 Phillip Getschow, a contractor, called in a request for two welders, to report for work the following morning, to finish the work on a project.  Eaves told the others that he had had ﬁa lot of problemsﬂ with absentee-ism on the Phillip Getschow project, and that he needed someone to go there the next morning to finish the job.  Eaves first asked Whisenant to take the referral, and he declined.  Eaves then asked Butler and Holt to take the referral, and they also declined.  Eaves stressed that he needed someone to take the referral ﬁright away,ﬂ and asked the three welders if they would work on that project for just 1 day, in order to finish it.  Whisenant and Holt then agreed to take the referral.7   Eaves testified that he did not have time that afternoon to make phone calls to those, including Moorehead, who were above Whisenant, Butler, and Holt on the out-of-work list, to fill this short-notice requirement.  According to Eaves:  I stressed to [Whisenant, Butler, and Holt] that I really needed them to go down there because I didn™t know if I would have time to get travelers to go or get the call manned so I did talk them into going down there and doing that project.   Eaves testified that he could not remain at the hiring hall that night to try to find workers because he had a ﬁvery importantﬂ appointment at 5:30 that afternoon.8   4 More specifically, the job rotation system contained in the collec-tive-bargaining agreement provides (with certain exceptions not perti-nent here) that applicants will be referred from the hiring hall in re-sponse to employer requests for manpower ﬁon a first in first out basis; that is, the first man registered shall be the first man referred.ﬂ  5 All dates are 1998, unless stated otherwise.  6 The collective-bargaining agreement states that ﬁ[t]he hours of dis-patching shall be from 8:00 A.M. to 10:00 A.M. and from 2:30 P.M. to 4:30 P.M., Monday through Friday, except holidays.ﬂ  7 As it turned out, it took 2 days to complete the work on the project.  8 Eaves was not asked about the purpose of his 5:30 appointment, and the record does not otherwise reveal it.   336 NLRB No. 43  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 542The complaint alleges that the Respondent operated its 
hiring hall in a discriminatory, arbitrary, and capricious 
manner by failing and refusing properly to refer Moore-
head, and by bypassing him for referral to the Phillip Get-
schow job. 
2. The judge™s findings 
The judge found that the Respondent departed from its 
customary referral practices 
contained in the collective-
bargaining agreement by referring Whisenant and Holt to 
the Phillip Getschow job ahea
d of Moorehead.  The judge 
further found that the Respo
ndent™s failure properly to 
refer Moorehead was the re
sult of ﬁcutting corners,ﬂ caused by Business Agent Eaves™
 need to leave the hiring 
hall promptly for an important meeting on the afternoon in 
question.   
The judge further found that the record contains no evi-
dence indicating that the Respondent discriminated against 

Moorehead because of protecte
d concerted activities, or 
for other unlawful considerations, and that Eaves did not 
harbor animus toward Moorehead.  The judge found in-
stead that Eaves simply was in a hurry to get to his ap-
pointment and did not take time to make the telephone 
calls required under the agreed-upon referral procedure.   
We agree with all of the judge™s findings, additionally 
noting that the Respondent did not receive Phillip Get-
schow™s request for workers until about 4:45 p.m., after 
the close of dispatching hours.  As discussed below, how-
ever, we reverse the judge™s ultimate conclusion that the 
Respondent nonetheless violated the Act when it bypassed 
Moorehead. 3. Analysis and conclusions 
In Plumbers Local 342 (Contra Costa Electric)
, 329 NLRB 688 (1999) (
Contra Costa 
I),9 which issued after 
the judge issued his decision here, the Board overruled 

decisions holding that a union™s mere negligence in its 
failure to dispatch an applicant in the proper order from an 
exclusive hiring hall violates the duty of fair representa-
tion.
10  The Board also held that
 mere negligence in failing 
                                                          
                                                                                             
9 Revd. and remanded sub nom. 
Jacoby v. NLRB
, 233 F.3d 611 
(D.C. Cir. 2000), on remand 
Plumbers Local 342 (Contra Costa Elec-
tric), 336 NLRB 542 (2001) (
Contra Costa II
). 10 The Board relied on 
Steelworkers v. Rawson, 495 U.S. 362 (1990), 
in which the Supreme Court held th
at mere negligence, even in the 
enforcement of a collective-bargai
ning agreement, does not breach a 
union™s duty of fair representation. The Board also relied on 
Air Line 
Pilots Assn. v. O™Neill, 499 U.S. 65 (1991), in which the Court noted 
that the duty of fair representation applies to the operation of hiring 
halls, and held that the same test 
for determining whether the duty has 
been breachedŠi.e., whether the uni
on™s conduct was ﬁarbitrary, dis-
criminatory, or in bad faithﬂŠapp
lies to all union activity. The Board 
read those decisions together as foreclosing a finding that negligence in 
the operation of a hiring hall constitutes a breach of the duty. The 
Board further noted that in so holding, it was acting consistently with 
to follow hiring hall procedures does not violate Section 
8(b)(1)(A) and (2) independent of the duty of fair repre-
sentation, because simple mistakes do not carry the coer-
cive message that hiring hall users had better support the 
union if they expect to be treated fairly in job referrals.  
Accordingly, the Board dismissed the allegation that the 
union had acted unlawfully by mere negligence in failing 

to refer an applicant for em
ployment from its hiring hall.
11  As fully discussed in 
Contra Costa II
, however, the 
Board™s decision in 
Contra Costa I
 was reversed by the 
District of Columbia Circuit Court of Appeals, and re-
manded to the Board.  233 F.3d 611 (2000).  The court 
held that the Board™s reading of 
Steelworkers v.
 Rawson, supra, and Air Line Pilots Assn. v. O™Neill
, supra (which 
were not hiring hall cases), could not be reconciled with 
the court™s earlier holding, in 
Plumbers & Pipe Fitters 
Local 32 v. NLRB, 50 F.3d 29, 33 (1995), that the Su-
preme Court in 
O™Neill did not intend to weaken the stan-
dard of review applicable to hiring hall operations.  The 
court also found the Board™s reading of 
Rawson and 
O™Neill to be at odds with the Supreme Court™s statement 
in 
Breininger v. Sheet Metal Workers Local 6
, 493 U.S. 67, 89 (1989), that the imbalance of power and possibili-
ties for abuse in the hiring hall setting were such that if a 
union wielded additional power in a hiring hall by assum-
ing the employer™s role, its responsibility to exercise that 
power fairly 
increased
 rather than 
decreased.  Thus, the court remanded 
Contra Costa I
 to the Board to determine 
whether the union™s negligent conduct was an unfair labor 
practice, in light of what the court found to be the ﬁunion™s 
heightened duty of fair dealing in the context of the hiring 
hall.ﬂ  233 F.3d at 617.   
The Board accepted the court™s remand, and, having 
done so, accepted the court™s opinion as the law of the 
case.  Contra Costa II
, 336 NLRB, supra at 542.  For the 
reasons fully discussed in its supplemental decision on 
remand in 
Contra Costa II
, the Board, applying the court™s 
ﬁheightened dutyﬂ standard, reaffirmed its holding in 
Con-
tra Costa I
 that inadvertent mistakes in the operation of an 
exclusive hiring hall arising from mere negligence do not 
violate a union™s duty of fair representation and also do not 
violate Section 8(b)(1)(A) and (2).  In this context, the 
Board specifically reaffirmed its holdings in 
Operating 
 its decisions finding that mere negligence in other union conduct (e.g., 
grievance processing) does not breach the duty of fair representation, 
and also with its early decisions applying the duty of fair representation 
to the operation of hiring halls. 
11 The Board in Contra Costa I also cited 
Boilermakers Local 374 
(Combustion Engineering)
, 284 NLRB 1382, 1383 (1987), enfd. 852 
F.2d 1353 (D.C. Cir. 1988), where the Board stated that a finding of 
arbitrariness in the operation of an exclusive hiring hall requires a 
showing of ﬁsomething more than mere negligence or the exercise of 
poor judgment on the part of the union.ﬂ 
 PLUMBERS LOCAL 91 (BROCK & BLEVINS) 543Engineers Local 18 (Ohio Pipe Line)
, 144 NLRB 1365 
(1963); and 
Plumbers Local 40
, 242 NLRB 1157, 1163 
(1979), enfd. mem. 642 F.2d 456 (9th Cir. 1981), that in-
advertent mistakes or errors in judgment, respectively, in 
operating a hiring hall do not violate the duty of fair repre-
sentation.  
Contra Costa II
, supra at 544.  The Board fur-
ther found that simple mistakes caused by mere negligence 
in referring individuals from hiring halls would not rea-
sonably breach even the heightened duty of fair dealing by a union in the operation of a hiring hall envisioned by the 
D.C. Circuit in remanding 
Contra Costa I
.  Id. at 544.  
Accordingly, the Board also reaffirmed its 
Contra Costa I
 overruling of 
Iron Workers Local 118 (California Erec-
tors)
, 309 NLRB 808 (1992), and other decisions to the 
extent that they are inconsis
tent with the Board™s reaf-
firmed holding in 
Contra Costa II
.   Subsequent to 
Contra Costa I
, the Board also issued its 
decision in 
Stage Employees Local 720 (AVW Audio Vis-
ual), 332 NLRB 1 (2000) (
AVW
).  There, the Board found 
that the union did not breach its duty of fair representation 

or violate Section 8(b)(1)(A) and (2) of the Act by perma-

nently barring Steven Lucas from using the union™s exclu-
sive hiring hall.  The union had earlier permanently ex-
pelled Lucas from the hiring hall for 15 years of miscon-
duct towards fellow employees, employers, and hiring hall 
clients.12  Lucas subsequently submitted a letter to the un-
ion from a clinical psychologist, which stated that there 
was no reason why Lucas should not be considered psy-
chologically fit and able for employment.  The union de-
clined to readmit him to the hiring hall. 
The Board noted in AVW that as part of a union™s duty 
of fair representation in the operation of an exclusive hir-

ing hall, the union must operate the hiring hall in a manner 
that is not arbitrary or unfair.  It found that to establish 
ﬁarbitraryﬂ conduct, it would not be enough to show errors 
in judgment, or that a more prudent union would have 
acted differently.  Id. at 1.  Rather, ﬁa union™s actions are 
arbitrary only if, in light of the factual and legal landscape 
at the time of the union™s actions, the union™s behavior is 
so far outside ‚a wide range of 
reasonableness™ . . . as to be 
irrational.ﬂ  Id. at 2, quoting 
Air Line Pilots Assn. v. 
O™Neill, 499 U.S. 65, 67 (1991).  The Board recognized 
that there is a presumption 
of unlawful conduct where a union operating an exclusive hiring hall prevents an em-
ployee from being hired, but stated that the presumption 
may be overcome where, inter alia, the facts show that the 
union™s action was necessary to the effective performance 
of its function of representing its constituency.  Id.   
The Board found that the union did not act arbitrarily in 
concluding that Lucas had not provided the union with 
                                                          
 12 There was no allegation that this expulsion was unlawful.  
adequate grounds for reversing its prior decision to bar 
him from using its hiring hall.  The Board further con-
cluded that the union™s refusal to refer Lucas was neces-
sary to the effective performance of its function of repre-
senting its constituency, and that the union had used rea-
sonable judgment in concluding that the effective opera-
tion of its hiring hall, with respect to both registrants and 

employers, required it to deny Lucas readmission to the 
hall.  Id. at 4.  We find that the principles in 
Contra Costa I and II
 and AVW apply here.  Although Eaves deviated from the hiring 
hall™s ﬁfirst in, first outﬂ ru
le in referring Whisenant and Holt to the job and bypassing Moorehead, we find, in 
agreement with the judge, th
at Eaves™ actions were the 
result of ﬁcutting cornersﬂ so he could attend an important 
meeting, and were not motivated by discrimination or 
animus against Moorehead.  As the judge stated, Eaves 
ﬁsimply was in a hurry to get to his appointment and did 
not take time to make the telephone call required under the 
agreed-upon referral procedure.ﬂ  Thus, the judge™s own 
factual findings establish that Eaves was merely negligent 
in failing to follow the prescribed procedures, or at worst 
made a good-faith error in judgment.  See 
Plumbers Local 
40, supra, cited in 
Contra Costa II
. Accordingly, consis-
tent with 
Contra Costa I and II
, we conclude, contrary to 
the judge, that Eaves™ failure to refer Moorehead did not 
breach the Respondent™s duty of fair representation or violate Section 8(b)(1)(A) and (2) of the Act.   
Even assuming that Eaves™ failure to refer Moorehead 
was not a simple mistake but 
a deliberate, volitional depar-
ture from the hiring hall rules, we would still find that 
dismissal of the complaint allegation is warranted under 
AVW.  Clearly, Eaves was confronted with an urgent situa-
tion on the afternoon in question: a late call, from a con-

tractor who was a current client of the exclusive hiring 

hall, received after the close of dispatching hours and less 
than an hour before a very important appointment for 
Eaves, requesting two employees to report the following 
morning for a short-term job finishing work on a project 
that had been experiencing absenteeism problems.  Eaves 
could have waited until the following morning and begun 

calling registrants during the normal operating hours of the 
hall.  This course of action, however, would have posed 
the risk of delaying the start of work on the Phillip Get-
schow job and thus not being responsive to the needs of 
the contractor.  Eaves decided instead to promptly fill the 
request with two individuals who were on the out-of-work 
list and present in the hall.  Faced with a difficult situation, 
Eaves™ decision was not ﬁso fa
r outside a wide range of 
reasonableness as to be irrational.ﬂ  
AVW, supra at 3.  Fur-
ther, to the extent that Eaves departed from the hiring hall 
rules, he did so only to the ex
tent ﬁnecessary to the effec-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 544tive performance of [the Respondent™s] function of repre-
senting its constituencyﬂ in efficiently operating the hiring 
hall.  Id.
13  Accordingly, for all of the above reasons, under 
Contra 
Costa I
 and II as well as 
AVW
, we shall dismiss this alle-
gation. 
D. George Henrey 
1. Facts Henrey signed the pipefitters out-of-work list on De-
cember 30, 1997.  On January 12, the Respondent by-
passed Henrey™s name on the 
list, and referred several 
pipefitters who had signed the list after he did to the Brock 

& Blevins job.  Henrey was o
ffered a referral to that job 
on January 15, and he accepted it.   
Eaves testified that it was his understanding from con-
versations he had with Henrey that he did not want to be 
referred to the Brock & Blevins job, but instead wanted to 
wait to be referred to the anticipated M & D job.  Eaves 
testified that Henrey said that he would take his chances 
on getting referred to the M & D project rather than the 
Brock & Blevins project, because the former was 30 miles 

closer to his home than the latter.  Thus, based on what 
Eaves assertedly understood to be Henrey™s ﬁadamantﬂ 
preference for the M & D project, Eaves bypassed him for 
the Brock & Blevins project. 
Henrey, on the other hand, denied stating that he did not 
want to be referred to the Brock & Blevins job or that he 
was ﬁadamantﬂ about waiting for the M & D project.  Hen-
rey testified that he told Eaves only that ﬁif there were two 
jobs available, I had a preference for one over the other.ﬂ   
2. The judge™s findings. 
The judge concluded that both Eaves and Henrey were 
testifying truthfully, and that the difference in their respec-
tive versions arose from a bona fide misunderstanding 
between them.  Thus, the judge found that although Hen-
rey had made remarks indicating that he did not consider 
the Brock & Blevins job to be as desirable as some other 
ones, Henrey did not specifically tell Eaves that he would 
decline a referral to the Broc
k & Blevins job.  The judge 
further found, however, that Eaves ﬁjumped to the conclu-
sion that Henrey was not interested in working the Brock 
& Blevins job.ﬂ  When Eaves belatedly found out 2 days 
later that he had been wrong about Henrey™s preferences, 
he immediately referred him to the Brock & Blevins job.  

The judge found that there was ﬁnot . . . even a hint of 
discriminatory motivation.ﬂ   
We agree with the judge™s finding that there was a bona 
fide misunderstanding betwee
n Eaves and Henrey about 
                                                          
 13 See also Plumbers Local 460
 (McAuliffe Mechanical), 280 NLRB 
1230 (1986).  
whether Henrey wanted to be referred to the Brock & 
Blevins job, or whether he instead wanted to wait for the 
M & D job.  We also agree with the judge™s finding that 
there was no showing of discriminatory motive on Eaves™ 
part in bypassing Henrey for the Brock & Blevins job.  
Rather, we agree with the judge that Eaves™ bypassing 
Henrey was the direct result of a good-faith, albeit mis-

taken, belief by Eaves that Henrey wanted to wait for the 
M & D job rather than be referred to the Brock & Blevins 
project.  As with Moorehead, however, we reverse the 
judge™s ultimate conclusion that the Respondent nonethe-
less violated the Act when it bypassed Henrey. 
3. Analysis and conclusions 
As discussed above, the Board held in 
Contra Costa I
 and reaffirmed in 
Contra Costa II
, supra, that mere negli-
gence in the operation of an exclusive hiring hall does not 

constitute a breach of the duty 
of fair representation or a 
violation of Section 8(b)(1)(A) and (2) of the Act.  Subse-
quent to 
Contra Costa I
, the Board issued its decision in 
Plumbers Local 375 (H.C. Price Construction)
, 330 
NLRB 383 (1999) (
H.C. Price).  There, the Board applied 
Contra Costa I
 and found that the union did not breach its 
duty of fair representation or violate Section 8(b)(1)(A) 

and (2) of the Act by failing to refer an employee to jobs 

from its exclusive hiring hall for a 3-month period, even 
though he had signed the referral register.  There was no 
showing of union malice toward the employee.  The Board 
found that the union™s failure to refer him was not even 
negligent, but instead resulted
 from the union dispatcher™s 
good faith but mistaken belief that the employee did not 
want to work during the period in question.   
Applying these principles here, we find that the Re-
spondent has not breached its duty of fair representation or 
violated Section 8(b)(1)(A) and (2) of the Act by bypass-
ing Henrey on January 12 and failing to refer him to the 
Brock & Blevins project until January 15.  Clearly, Eaves 
had formed a good-faith, albeit mistaken, belief that Hen-
rey wanted to wait for the M & D job rather than be re-

ferred to the Brock & Blevins project.  In this regard, the 
instant case is very similar to 
H.C. Price, which also in-
volved a dispatcher™s good-faith but mistaken belief about 
the work preferences of a hiring hall registrant.  Accord-
ingly, consistent with 
Contra Costa I 
and II and H.C. Price
, we find that the Resp
ondent has not breached its duty of fair representation or violated Section 8(b)(1)(A) 

and (2) of the Act by bypassing Henrey and failing to refer 
him to the Brock & Blevins job on January 12. 
ORDER The complaint is dismissed. 
  PLUMBERS LOCAL 91 (BROCK & BLEVINS) 545Gregory Powell, Esq., 
for General Counsel.
  Glenn M. Conner, Esq. (W
hatley Drake, L.L.C.), 
of Birmingham, 
Alabama, for Respondent. 
DECISION 
STATEMENT OF THE CASE 
KELTNER W. LOCKE, Administ
rative Law Judge.  In this 
case, the General Counsel of th
e National Labor Relations Board (the General Counsel) alleges that Plumbers and Steamfitters 
Local 91 (the Respondent or the Union) operated its exclusive 
hiring hall in a manner which violated Section 8(b)(1)(A) and (2) 
of the National Labor Relations Act (the Act). I conducted the 
hearing in this case on March 1, 1999, in Birmingham, Alabama,
1 and find that the government has proved the violations alleged. 
FINDINGS OF FACT  
I. UNDISPUTED ALLEGATIONS 
The Union has admitted the allegations raised in paragraph 1 
of the complaint and its three subparagraphs. I find that the 
charges in this matter were filed and served in the manner al-
leged. The Union also has admitted, and 
I find, that it is a labor or-ganization within the meaning of Section 2(5) of the Act. Further, 

the Union has admitted, and I find, that at all times material to 
this case, its business agent, John
 Eaves, and its assistant business 
agent and secretary, Donald May, were its agents within the 
meaning of Section 2(13) of the Act. 
The record establishes that all times material to this case, the 
Union has operated a hiring hall, which has referred plumbers, 

pipefitters, and welders to work
 for various employers in Ala-
bama. Although Respo
ndent™s written answer denied that this 
hiring hall was exclusive, Responde
nt orally amended its answer 
at the hearing to admit this allegation. In light of this admission, I 

find that the Union™s hiring hall was an exclusive source of refer-

ral for certain construction industry employers seeking to hire 
plumbers, pipefitters, and welders. 
Uncontradicted evidence further establishes that, in operating 
its hiring hall, the Union maintain
s separate out-of-work lists for 
plumbers, pipefitters, and welders.
 A person qualified to work as 
a plumber, pipefitter, or welder
 seeks referral by signing the ap-
propriate out-of-work list. 
If a company with which the Union has a collective-bargaining 
agreement needs a worker in one of these job classifications, it 
notifies the Union, which then makes a referral. In picking the 
applicant for referral, the Union 
is supposed to follow the proce-
dures set forth in the collective-bargaining agreement, which 
contains these two appendices: ﬁRegulations for Application for 
Hiring Procedure,ﬂ and ﬁPlan IIŠSimple Rotation System.ﬂ 
One of the companies which used the Union™s hiring hall is a 
Wisconsin corporati
on known as Phillip Getschow. In accor-
dance with the admissions in the Respondent™s answer, I find that 
Phillip Getschow is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
At all times material to this case, Phillip Getschow performed 
work at a Wilsonville, Alabama jobsite called the Gaston Steam 
Plant. Another construction company using the Union™s hiring 
                                                          
 1 Errors in the transcript ha
ve been noted and corrected. 
hall, Brock & Blevins, performed work at a Parrish, Alabama 
jobsite called the Gorgas Steamplant. 
II. THE ALLEGED UNFA
IR LABOR PRACTICES 
Complaint paragraph 9 alleges the conduct which the govern-
ment contends violated Section 8(b)(1)(A) and (2) of the Act. It 
states that since on or about January 8, 1998, ﬁthe Union has 
discriminatorily operated and/or acquiesced in the discriminatory 
operation of [its exclusive hiring hall] by failing and refusing to 
properly refer, and/or bypassing 
for referral for employment to 
employers Phillip Getschow and Brock & Blevins employ-
ees/hiring hall registrants Moorehead and Henrey.ﬂ 
A. How the Hiring Hall Works 
The process of determining whether the Union bypassed a reg-
istrant must begin with an understanding of the proper procedure, 
defined by the collective-bargai
ning agreement between the Un-
ion and the Associated Plumbing
, Heating and Cooling Contrac-
tors of Jefferson County, and Mechanical Contractors Associa-

tion of Birmingham, Alabama. This agreement, found in evi-
dence as Joint Exhibit 1, is titled ﬁWorking Agreement of the 

Plumbing and Pipefitting Industry.ﬂ 
 Article 4 of this agreement 
states, in part: 
 4. A Job Referral Plan has been established. The Job Re-
ferral Plan is a simple Rotation System, based on experience 

plus an examination. Selection of applicants for jobs will be 
on a non-discriminatory basis and will not be based on or in 
any way affected by union membership, by-laws, rules, 

regulations, constitutional provis
ions, race, creed, color, re-
ligion, national origin, or any other aspect or obligation of 

union membership policies or requirements.  
 The job referral plan, attached at the end of the collective-
bargaining agreement, defines the qualifications which a plumber 
or pipefitter must have to be eligible to use the referral service. 
The Union has not asserted that the alleged discriminatees failed 

to meet such qualifications and such qualifications are not an 
issue in this case. 
Section 4 of the job referral plan specifies as follows: 
 Section 4. Referral of Men. Upon the request of a con-
tractor for plumbers or pipefitters, the union shall immedi-

ately refer competent and qualified registrants to that con-
tractor in sufficient number required by the contractor, in the 
manner and under the conditions specified in this agree-
ment, from the separate appropriate out-of-work list on a 
first in first out basis; that is, 
the first man registered shall be 
the first man referred.  
 This section goes on to list cer
tain exceptions to the ﬁfirst in 
first outﬂ rule. These exceptions apply to requests by contractors 

for key men to act as supervisors and foremen, requests by con-
tractors for particular individuals who have been laid off within 
150 days, and bona fide requests for plumbers or pipefitters with 

special skills or abilities. The present case does not involve any 
of these exceptions. 
Whether or not the Union followed the ﬁfirst in, first outﬂ rule 
appears to be the key factual question in this case. Before ad-

dressing that issue, however, I will complete the description of 
the Union™s hiring hall with a few more facts. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 546Article 4 of the collective-bargaining agreement states that a 
joint hiring committee, composed of employer and employee 
representatives, had been established to put the referral plan into 
effect. It further provides that regu
lations established by this joint 

hiring committee would become part
 of the collective-bargaining 
agreement. The joint hiring committee did establish such ﬁRegu-

lations for Application for Hiring a Procedure,ﬂ which were in-

cluded with the collective-bargaining agreement. These regula-
tions include the following, which are relevant to the issues in 
this case. 
 4. Any unemployed person w
ho refuses two referrals 
shall have his name placed at the bottom of the unemployed 
list. 5. Any person who is on the unemployed list shall be 
removed from such list after five days of employment. Any 
person quitting a job when there is as much as five days or 
more work available shall be placed at the bottom of the list. 
 . . . .  11. Each applicant shall leave his phone number or 
numbers where he may be reached, if he isn™t in the dis-
patcher™s office when the call [from an employer] comes in. 
If someone answers the phone number he has left and is in 
the process of contacting the registrant, the dispatcher shall 
wait one hour before trying to contact the next man on the 
list. Any applicant at the top of the list not contacted shall 
remain at the top of the list and shall be notified of the un-
successful call with a collect telegram from the dispatcher. 
 . . . .  15. The dispatcher shall keep a list of all phone calls or 
other means, for referral of men at the dispatch office. Such 
list must be kept for at least one year. 
 B. Allegations Involving Moorehead 
Charging Party Arthur Moorehead, a welder, has used the Un-
ion™s hiring hall since 1966. He testified that he visited the union 
hall on January 2, 1998, and signed the out-of-work list for weld-
ers. This out-of-work list, Joint 
Exhibit 2, corroborates this testi-
mony, which I credit. 
On January 8, 1998, the contr
actor Phillip Getschow called the 
Union, requesting that two welders be referred. It is undisputed 
that union officials did not call Moorehead, but instead referred 
Harrison Whisenant, who had signed the out-of-work list on 

January 8, 1998, the same day he 
was referred.  (The out-of-work 
list, Jt. Exh. 2, shows his sign
ature as ﬁH. W. Whisenant.ﬂ) 
Whisenant™s testimony provides in
sight into the events leading 
up to this apparent departure from the ﬁfirst in first outﬂ rule. He 
appeared to be a disinterested witness who would not stand to 
gain or lose regardless of the ou
tcome of this case.  I credit his 
testimony. 
Considered with Joint Exhibit 2, that testimony establishes that 
Whisenant was laid off from a job for a contractor known as 

ﬁBiscoﬂ on January 8, 1998, and, that same afternoon, went to the 
union hall, arriving sometime around 4:15 or 4:20. After signing 
the out-of-work list, Whisenant li
ngered at the union hall, talking 
with four men, two of them being Business Agent John Eaves 

and Assistant Business Agent Donald May. 
About 4:45 p.m., the telephone rang and the assistant business 
agent answered it. According to Whisenant, May ﬁinterrupted our 
conversation and said [to the business agent] John, this is Phillip 
Getschow on the phone and they need two guys down there in 

the morning to finish that job up and they™ve got to have them.ﬂ 
In Whisenant™s words, Business Agent Eaves then ﬁsaid that 
he needed somebody to go down there to finish that job up that 

he had had a lot of problems down there with absenteeism and 
things and asked if I would go.ﬂ 
Whisenant declined and Eaves then asked the two other visi-
tors, Mike Holt and Berd Butler, if they would accept the job. 
Both declined. Then, the business 
agent stressed that he needed 
to refer someone to that job ﬁri
ght awayﬂ and asked if they would 
work there for just 1 day, to finish it. Whisenant and Holt agreed 
to do so. However, it turned out that the job actually took 2 days, 
rather than 1. The government asserts that the referral of Whisenant, rather 
than Moorehead, violates Sectio
n 8(b)(1)(A) and (2) because 

Moorehead signed the out-of-work list 6 days before Whisenant, 
and yet Whisenant received the referral, contrary to the ﬁfirst in, 
first outﬂ rule govern
ing operation of the hiring hall.  The Union 
counters that it did not violate this rule because it already had 
given Moorehead a referral before it sent Whisenant out.  Spe-
cifically, Assistant Business Agen
t May testified that he had a 
conversation with Moorehead on January 7, 1998, and gave him 
a referral to begin work at the Brock and Blevins job on January 
12. According to May, he gave Moorehead a piece of paper con-

taining the date the job was to begin, the contract, and the time he 
was to report for work. 
Moorehead squarely denied that May had given him a referral 
to the Brock and Blevins job. 
 Both Moorehead and May ap-
peared to be reliable witnesses 
and it is not possible to resolve 
this conflict on the basis of the demeanor of the witnesses. I 
credit Moorehead™s testimony because it appears more consistent 
with other evidence which indicates that Business Agent Eaves 
did not call Moorehead simply because Eaves was in a hurry. 
On January 8, 1998, the contractor had called the Union for 
workers some time around 4:45 p.m. On that particular evening, 

Eaves had a 5:30 appointment he considered very important. In 
the business agent™s own words, ﬁI had an appointment at 5:30 
that I had to make.ﬂ  He therefore had little time to stay at the 

union hall telephoning applicants on the out-of-work list. 
It appears clear that Eaves was in a hurry, because he did not 
record the Getschow call in the union log book, which is the 

usual practice.  Additionally, when Moorehead later asked Eaves 
to explain why the business agent had not tried to call him on 
January 8, Eaves referred to the 
appointment that evening.  Spe-
cifically, Moorehead credibly testified that Eaves ﬁsaid that he 
had got the call late that evening and that Mr. Whisenant and Mr. 

Holt had just walked in the hall and signed the list and he sent 
them on down to the job because he
 had something that he had to 
do that evening.ﬂ 
Although I have decided to credit Moorehead rather than May, 
it may be noted that there is a middle ground between May™s 
testimony that he already had given Moorehead a referral slip, 
and Moorehead™s testimony that he had not received one. It is 
possible that a union official had contacted Moorehead about the 
 PLUMBERS LOCAL 91 (BROCK & BLEVINS) 547Brock and Blevins job, and then noted in the log book that 
Moorehead would accept this referral. 
Thus, Business Agent Eaves testif
ied that ﬁAt that particular 
time,ﬂ meaning the afternoon of January 8, 1998, after Phillip 

Getschow called, ﬁI determined that everybody that was on that 
[out-of-work] list except for th
ose three men sitting there had 
already obligated or committed to go to another job.ﬂ Looking at 
the log book, he found that applicant Moorehead ﬁhad already 
committed and was referred to that job at Brock and Blevins.ﬂ 
This testimony is certainly co
nsistent with the timing of 
events. Brock and Blevins called the Union on January 6, 1998, 
with its request for workers. Thus, Eaves or May could have 
contacted Moorehead on January 7, 1998, ascertained that 
Moorehead would accept the referra
l to Brock and Blevins, and 
noted it in the log book. 
Although I have credited Moorehead™s testimony, denying that 
he received such a referral, even 
assuming that union officials did 
contact Moorehead on January 7 about working the Brock and 
Blevins job, that commitment 
would not have removed Moore-
head from consideration when Getschow called on January 8. 
Rule 5 of the ﬁRegulations for Application for Hiring Procedureﬂ 
defines when the Union shall remo
ve an applicant™s name from 
the out-of-work list. That removal does not take place when an 

applicant receives a referral or even when he begins work. 
Rather, it takes place after 5 days of employment. Even if the 
business agent anticipated that Moorehead™s name would soon be 
removed from the out-of-work list, 
because of his expected refer-
ral to the Brock and Blevins job, the agreed-upon hiring hall rules 
did not make such anticipation a justification for skipping over 
his name. 
The evidence clearly establishes that the Union departed from 
the customary referral practices embodied in the two attachments 

to the collective-bargaining agreement. Based upon all of the 
evidence, I find that the failure to refer Moorehead was the result 
of ﬁcutting corners,ﬂ caused by the business agent™s need to leave 

promptly that afternoon for an important meeting. 
On the other hand, the record co
ntains no evidence indicating 
that the Union intentionally discriminated against either Moore-

head or Henrey because of protected, concerted activities or other 
unlawful considerations. There is no evidence of ill feelings be-
tween the union officials and the alleged discriminatees, both of 

whom had been union members for many years. 
If finding a violation turned on a showing of improper motiva-
tion, I would recommend dismissal of the charges. However, the 

law does not require such a showing in this case, which involves 
the Union™s operation of an exclusive hiring hall. 
A union does not have to operate an exclusive hiring hall, but 
if it decides to do so, it exercises power which, in other situations, 
belongs to the employer. In effect, the union decides who will be 
hired and who will not. Since a union operating an exclusive 
hiring hall has greater-than-ordinary power, the law imposes on 
the union a greater-than-ordinary duty of punctilio. As the Su-
preme Court has recognized, ﬁif a union does wield additional 
power in a hiring hall by assuming the employer™s role, its re-
sponsibility to exercise that powe
r fairly increases rather than decreases.ﬂ 
Breininger v. Sheet Metal Workers Local 6
, 493 U.S. 
67, 89 (1989). 
Section 8(b)(2) of the Act makes it unlawful for a union ﬁto 
cause or attempt to cause an employer to discriminate against an 
employee in violation of subsection (a)(3)ﬂ of the Act. 29 U.S.C. 
§ 158(b)(2). When a union operates an exclusive hiring hall, it 

has the potential to cause employer
 discrimination directly, by its 
choice of job applicants for referral, rather than indirectly, by 
putting pressure on an employer to hire or reject a particular ap-

plicant. Moreover, the exclusive nature of the hiring hall means 
that the way it operates will affect all job applicants. 
The labor law, therefore, has evolved distinct principles to be 
applied to exclusive hiring halls.
 The Board has held that a union 
operating such a referral system 
may violate Section 8(b)(1)(A) 
and (2) by deviating from its hiring hall procedures even in the 

absence of a specific discriminatory intent.  
Sheet Metal Workers 
Local 19
, 321 NLRB 1147 (1996); and 
Electrical Workers Local 
211 (Atlantic Division NECA)
, 280 NLRB 85, 86Œ87 (1986). 
In this case, the union official did not harbor animus towards 
Moorehead. He simply was in a hurry to get to his appointment, 
and did not take time to make the telephone call required under 
the agreed-upon referral procedure.
 Under the law, that makes no 
difference. I find that bypassing Moorehead violated Section 
8(b)(1)(A) and (2) of the Act. 
C. Allegations Involving Henrey 
George Gregory Henrey, a pipefitter known as ﬁGregﬂ Henrey, 
has used the Union™s hiring hall for 21 years.  On December 30, 
1997, he signed the pipefitters™ out-of-work list (Jt. Exh. 3). 
Henrey credibly testified that
 on January 12, 1998, the Union 
referred to the Brock and Blevins job nine pipefitters who had 

signed the out-of-work list after he did.  The Union™s log book 
(Jt. Exh. 4) confirms that the individuals referred to the Brock 
and Blevins job on January 12 did not include Henrey. 
On January 15, 1998, Business Agent Eaves called Henrey and 
offered him a referral to the Brock and Blevins job.  Henrey ac-
cepted the referral. 
Union Business Agent Eaves does not deny bypassing Hen-
rey™s name on the out-of-work list 
when he selected applicants 
for referral on January 12, 1998. Ho
wever, Eaves asserted that he 
did so because Henrey had told him that he was not interested in 
working at the Brock and Blevins jobsite. 
Specifically, Eaves testified that on December 30, 1997, he 
spoke with Henrey, who had come 
into the hall to sign the out-of-
work list. The business agent told Henry about a job in Wilson-
ville, Alabama (the M&D job). Eaves expected this work to last 

from 3 to 5 weeks, and believed it would require those referred to 
work 10 hours a day, 6 days a week. 
According to Eaves, Henrey told him that he was not inter-
ested in any ﬁseven twelves,ﬂ presumably meaning some other 

projects which, unlike the M&D job, would require him to work 
7 days a week, 12 hours a day. Eave
s quoted Henrey as saying he 
would rather take his chances on getting referred to the Wilson-
ville project, because it was 30 miles closer to his home than the 
contemplated Brock and Blevins jobsite at Parrish, Alabama. 
Eaves testified that he had another conversation with Henrey 
on January 5, 1998, when he telephoned Henrey to offer him a 1-

day referral to another jobsite, wh
ich Henrey declined. This work 
opportunity did not involve either the expected job at Parrish, 

Alabama (the Gorgas Steamplant 
work to be performed by Brock 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 548and Blevins) or the M&D job at
 Wilsonville, Alabama, but the 
two men began talking about these projects. 
According to Eaves, when he described the Brock and Blevins 
project, Henrey ﬁtold me again that he wanted to take his chances 
to go to M&Dﬂ rather than to the Brock and Blevins job. Eaves 
described Henrey as being ﬁadamantﬂ about going to M&D.  
Because Henrey was holding out so adamantly for the M&D job, 

Eaves explained, he did not cal
l Henrey to discuss Brock and 
Blevin™s request for employees to work at the Gorgas 

Steamplant. 
Contrary to Eaves™s testimony, Henrey denied telling the busi-
ness agent that he did not want to work the Gorgas Steamplant 

job, and denied that he was ﬁa
damant about going to M&D.ﬂ In 
fact, Henrey denied making such statements rather adamantly: 
 Q. Now, at any time did you tell Mr. Eaves that you did 
not want to work at Brock and Blevins? 
A. Absolutely not. The only statement I ever made is 
that if there were two jobs available I had preference for one 
over the other. 
 The next day after the January 5 telephone conversation be-
tween Henrey and Eaves, the Union received the awaited call 
from Brock and Blevins, asking for workers.  Business Agent 
Eaves noted this call in his log, and began contacting applicants 

on the out-of-work list. However, he passed over Henrey™s name 
on the out-of-work list.  ﬁI went
 on past,ﬂ Eaves explained, ﬁbe-
cause I knew he was waiting on the M&D call.ﬂ 
Both Henrey and Eaves appeared to be credible witnesses. 
Other evidence does not resolve the conflict in their testimony. 
Based on my observations of th
eir demeanor, I conclude that 
both Henrey and Eaves were telling 
the truth when they testified. 
In this case, neither an intent to deceive nor fallible memory 
caused the discrepancy in the accounts of these two witnesses. 
Rather, I find that the difference arose from a bona fide misun-
derstanding between the two men. 
During his conversations with Eaves, Henrey mentioned that 
he was helping his nephew star
t a new business. Also, during 
these conversations, Henrey made statements indicating that he 
did not consider the Brock and Blevins job as desirable as some 
other jobs, but did not specifically
 tell the business agent that he 
would turn down the opportunity to work there if offered. How-
ever, Business Agent Eaves, putting these facts together, jumped 
to the conclusion that Henrey wa
s not interested in working the 
Brock and Blevins job. Therefore, when the time came to refer 
workers, Eaves passed over Henrey™s name on the list, but did 
refer him 2 days later, after learning that Henrey would, in fact, 
accept the referral. 
I presume, but need not decide, that under the established hir-
ing hall procedure, Henrey could have declined the referral offer 
even before he received it. In other words, it appears reasonable 
to assume that the agreed-upon rules would have allowed Henrey 
to tell the business agent to skip over his name if job openings 
arose at the Brock and Blevins job. 
However, Henrey did not tell Ea
ves to skip over his name. In-
stead, he made some negative comments about the desirability of 

the Brock and Blevins job, and 
the business agent interpreted 
these comments as showing a lack 
of interest in working on that 
project. Technically, when the business agent bypassed Henrey™s 
name, it did not constitute a departure from the established refer-

ral procedure so much as a mistake made while following it. 
The record does not contain even a hint of discriminatory mo-
tivation. All the same, I conclude 
that the failure to refer Henrey 
when it came his turn on the list violated Section 8(b)(1)(A) and 
(2). When a union assumes responsibility for hiring employees, 
through the operation of an exclusive hiring hall, it accepts a 

heightened duty to make sure 
that it follows the procedure to 
which it and the employers have agreed. 
CONCLUSIONS OF LAW 
1. At all material times, Phillip Getschow has been an em-
ployer engaged in commerce within the meaning of Section 2(2), 
(6), and (7) of the Act. 
2. At all material times, Plumbers and Pipefitters Local 91, 
United Association of Journeymen and Apprentices of the 

Plumbing and Pipefitting Industry, 
has been a labor organization within the meaning of Section 2(5) of the Act. 
3. Respondent operates an exclusive hiring hall pursuant to its 
collective-bargaining agreement with the Associated Plumbing, 
Heating and Cooling Contractors of Jefferson County and Me-
chanical Contractors Association of Birmingham, Alabama, also 
called the ﬁWorking Agreement of the Plumbing and Pipefitting 
Industry, Birmingham, Alabama.ﬂ In operating this exclusive 
hiring hall, Respondent must follow procedures agreed upon by 
the parties and set forth in the following two documents associ-
ated with the collective-bargaining agreement: ﬁRegulations for 
Application for Hiring Procedureﬂ and ﬁPlan IIŒSimple Rotation 
System.ﬂ 
4. On or about January 8, 1998,
 Respondent tailed to refer ap-
plicant Arthur Moorehead to employment with the contractor 
Phillip Getschow, notwithstanding 
that Moorehead should have 
been referred to this employment under the procedures described 
in paragraph 3, above. Respondent thereby restrained and co-
erced employees in the exercise of rights guaranteed in Section 7 
of the Act, in violation of Section 8(b)(1)(A) of the Act, and 
caused an employer to discriminate against an employee in viola-
tion of Section 8(a)(3) of the Act, in violation of Section 8(b)(2) 
of the Act. 5. On or about January 12, 1998, Respondent failed to refer 
applicant George G. Henrey to employment with the contractor 
Brock and Blevins, notwithstanding that Henrey should have 
been referred to this employment under the procedures described 
in paragraph 3, above. Respondent thereby restrained and co-

erced employees in the exercise of rights guaranteed in Section 7 
of the Act, in violation of Section 8(b)(1)(A) of the Act, and 
caused an employer to discriminate against an employee in viola-

tion of Section 8(a)(3) of the Act, in violation of Section 8(b)(2) 
of the Act. REMEDY 
Having found that Respondent violated the Act as alleged in 
the complaint, I recommend that it be ordered to post the notice 
to members attached as appendix
 A, and comply with the Order 
in this decision.  Further, I recommend that Respondent be or-
dered to make whole Arthur Mo
orehead and George G. Henrey 
for all losses they suffered b
ecause of these violations. 
[Recommended Order omitted from publication.] 
